UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7421



WILLIAM A. FISHER,

                                            Plaintiff - Appellant,

          versus


L. WHITE, Guard; BERLIN, Guard; HOLLOWOOD,
Guard; CARTY, Guard,

                                           Defendants - Appellees,

          and


MR. ANGALO, Surgeon,

                                                           Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-99-199-3)


Submitted:   November 8, 2001          Decided:     November 19, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.
William A. Fisher, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     William A. Fisher appeals a district court order dismissing

his civil rights action without prejudice.   We dismiss the appeal

as duplicative because this court disposed of a prior appeal from

the same order.   See Fisher v. White, No. 00-6189 (4th Cir. June

22, 2000). We deny Fisher’s motions for appointment of counsel and

for a hernia operation. We dispense with oral argument because the

facts and legal contentions are adequately set forth in the briefs

and argument would not aid the decisional process.




                                                         DISMISSED




                                2